Case: 18-20815      Document: 00515116167         Page: 1    Date Filed: 09/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-20815                            FILED
                                  Summary Calendar                  September 12, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
ELIJAH WILLIAM WALLACE,

                                                 Plaintiff-Appellant

v.

THE TEXAS BOARD OF PARDON & PAROLE,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:18-CV-2743


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Elijah William Wallace, Harris County Jail SPN # 660014, proceeding
pro se and in forma pauperis (IFP), appeals the dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). The district
court reasoned that Wallace’s complaint was barred by Heck v. Humphrey, 512
U.S. 477, 486-87 (1994). Wallace re-urges on appeal that the Texas Board of
Pardons and Paroles falsely imprisoned him. According to Wallace, Texas


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20815     Document: 00515116167     Page: 2   Date Filed: 09/12/2019


                                  No. 18-20815

authorities unlawfully extended his 25-year prison sentence and should have
released him in 2016. Wallace does not address the district court’s ruling that
his suit was Heck-barred. Wallace also has filed two motions for leave to
supplement his brief with exhibits concerning his parole and a motion for the
appointment of counsel.
      Although this court liberally construes pro se filings, a pro se party “must
still brief the issues and reasonably comply with the standards of [Federal Rule
of Appellate Procedure 28].” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
When an appellant fails to identify any error in the district court’s analysis, it
is the same as if he had not appealed that issue. Brinkmann v. Dallas Cty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Wallace has
not challenged the district court’s ruling that his claims were barred by Heck,
he has abandoned any challenge to the district court’s dismissal of his § 1983
action. See id.
      To the extent that Wallace’s complaint should have been construed as
raising a claim for habeas corpus relief under 28 U.S.C. § 2254, the dismissal
of any habeas claim should have been without prejudice to Wallace’s right to
seek relief after his state remedies have been exhausted. See McGrew v. Tex.
Bd. of Pardons & Paroles, 47 F.3d 158, 161 (5th Cir. 1995).
      Accordingly, the district court’s dismissal of the § 1983 action is
AFFIRMED, and the dismissal of any habeas corpus claim is MODIFIED to be
a dismissal without prejudice. Wallace’s motions for leave to supplement and
for the appointment of counsel are DENIED.




                                        2